Case 19-22715-CMB   Doc 106    Filed 08/01/19 Entered 08/01/19 14:40:22   Desc Main
                              Document      Page 1 of 4




                                                                  , 105
Case 19-22715-CMB   Doc 106    Filed 08/01/19 Entered 08/01/19 14:40:22   Desc Main
                              Document      Page 2 of 4
Case 19-22715-CMB   Doc 106    Filed 08/01/19 Entered 08/01/19 14:40:22   Desc Main
                              Document      Page 3 of 4




                                                         FILED
                                                         8/1/19 2:25 pm
                                                         CLERK
                                                         U.S. BANKRUPTCY
                                                         COURT - WDPA
Case 19-22715-CMB   Doc 106    Filed 08/01/19 Entered 08/01/19 14:40:22   Desc Main
                              Document      Page 4 of 4
